UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7021



JIMMY LAWRENCE NANCE,

                                            Plaintiff - Appellant,

          versus


WAYNE PIKE, Sheriff, County of Wythe, Vir-
ginia; SHERIFF'S DEPARTMENT, Wythe County;
COUNTY OF WYTHE, VIRGINIA; UNNAMED DEPUTIES;
MARTY STALLARD; TONY BOLLING; C. M. COLLINS;
JAMES E. SCOTT; ROBERT W. BURNETT; DEPUTY
CRALLEY,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-149-R)


Submitted:   August 28, 1997           Decided:     September 9, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se. Elizabeth Kay Dillon,
Kevin Scott Blair, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia;
William Fain Rutherford, Jr., FLIPPIN, DENSMORE, MORSE, RUTHERFORD
& JESSEE, Roanoke, Virginia; Grace Mary DiLiberto, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Nance
v. Pike, No. CA-94-149-R (W.D. Va. June 21, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2